Name: 94/276/CFSP: Council Decision of 19 April 1994 on a joint action adopted by the Council on the basis of Article J (3) of the Treaty on European Union, in support of the Middle East peace process
 Type: Decision
 Subject Matter: international security; NA;  economic policy;  European construction;  Asia and Oceania
 Date Published: 1994-05-07

 Avis juridique important|31994D027694/276/CFSP: Council Decision of 19 April 1994 on a joint action adopted by the Council on the basis of Article J (3) of the Treaty on European Union, in support of the Middle East peace process Official Journal L 119 , 07/05/1994 P. 0001 - 0002 Finnish special edition: Chapter 11 Volume 30 P. 0300 Swedish special edition: Chapter 11 Volume 30 P. 0300 COUNCIL DECISION of 19 April 1994 on a joint action adopted by the Council on the basis of Article J (3) of the Treaty on European Union, in support of the Middle East peace process (94/276/CFSP)THE COUNCIL OF THE EUROPEAN UNION Having regard to the Treaty on European Union and in particular Articles J (3) and J (11) thereof, Having regard to the general guidelines issued by the European Council of 29 October 1993, Having regard to the framework for joint action agreed by the European Council on 10 and 11 December 1993, Considering Article C of the Treaty on European Union, HAS DECIDED AS FOLLOWS: Article 1 (a) The European Union, in order to work for the conclusion of a comprehensive peace in the Middle East based on the relevant United Nations Security Council resolutions, will: - participate in international arrangements agreed by the parties to guarantee peace in the context of the process begun in Madrid, - use its influence to encourage all the parties to support the peace process unconditionally on the basis of the invitations to the Madrid Conference and work for the strengthening of democracy and respect for human rights, - make its contribution to defining the future shape of relations between the regional parties in the context of the Arms Control and Regional Security Working Group. (b) The European Union will: - develop its role in the ad hoc Liaison Committee responsible for the coordination of international aid to the Occupied Territories, - maintain its leading role in the regional economic development working group (REDWG) and develop its participation in other multilateral groups, - consider additional ways in which it might contribute towards the development of the region. (c) The European Union will: - pursue confidence building measures which it has submitted to the parties, - pursue dÃ ©marches to the Arab States with the aim of securing an end to the boycott of Israel, - closely follow the future of Israeli settlements throughout the Occupied Territories and pursue dÃ ©marches to Israel about this issue. Article 2 In accordance with the relevant Community procedures the Council will examine proposals that the Commission will make: - for the rapid implementation of programmes of assistance for the development of the Occupied Territories and a Palestinian operating budget, in close consultation with the Palestinians and equally close coordination with other donors, - to provide aid in the framework of existing guidelines to the other parties to the bilateral negotiations as they progress substantially towards peace. Article 3 In order to contribute actively and urgently to the creation of a Palestinian Police Force: (a) The European Union will provide assistance. (b) The Presidency in close cooperation with the Commission will facilitate coordination through an exchange of information between Member States on their bilateral assistance. (c) Funds for a maximum amount of ECU 10 million available from the Community budget will be used as a matter of urgency for the provision of assistance for the creation of a Palestinian Police Force. Article 4 The European Union will, at the request of the parties, participate in the protection of the Palestinian people through a temporary international presence in the Occupied Territories, as called for in Security Council resolution 904 (1994). Operational arrangements and financing arising from this article will be the subject of a separate and specific Council decision. Article 5 At the request of the parties, the European Union will implement a coordinated programme of assistance in preparing for and observing the elections in the Occupied Territories foreshadowed by the Declaration of Principles of 13 September 1993. Precise operational arrangements and financing will be the subject of a separate Council decision once agreement has been reached between Israel and the PLO on arrangements for the elections. The European Parliament will be invited to participate in those arrangements. Article 6 The European Union confirms its willingness to take further operational decisions in the field of this joint action, in accordance with developments in the peace process. Article 7 This Decision shall take effect on today's date. Article 8 This Decision shall be published in the Official Journal. Done at Luxembourg, 19 April 1994. For the Council The President Th. PANGALOS